2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	The amino acid sequence at paragraph [0026], line 2, is subject to the sequence disclosure rules, but is not listed in the Sequence Listing filed July 6, 2020.
	A SEQ ID NO must be inserted after every sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).  Such sequences are present at, e.g., page 7, line 4, and paragraph [0026], line 2.
	Applicant must provide a substitute computer readable form (CRF) copy of the Sequence Listing, a substitute paper copy of the Sequence Listing as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same and include no new matter as required by 37 CFR 1.825(a) and (b). Alternatively, Applicants may submit a Sequence Listing in an ASCII text file which will serve as both the paper copy required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), together with an amendment to the specification incorporating by reference the material in the ASCII text file as set forth in MPEP 2422.03(a).  Such a submission still requires a statement of no new matter as required by 37 CFR 1.821(g) or 1.825(g), but does not require a statement that the paper and computer readable copies are the same.  See Legal Framework For EFS-WEB (06 April 2011), section I1, at https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11#heading-9.

3.	The disclosure is objected to because of the following informalities: The brief Description of Figures 4A-4C at paragraph [0026] of the specification, lines 4, 6, 7, and 12, indicates that these are color drawings.  However, Applicant has not satisfied the requirements for color drawings set forth in 37 CFR 1.84(a)(2).  Applicant must either comply with the requirements for color drawings, or else delete any reference to color drawings from the specification.  At paragraph [00118], line 8, and paragraph [00137], line 8, “cyclic” is misspelled.  At page 46, Scheme 2 is illegible.  Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 13, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is dependent, in part, upon canceled claims 5 and 6, and therefore claim 7 is incomplete.  Claim 13, line 5, recites activated natural killer cells “expressing CD3-”.  However, the superscript minus sign typically indicates that a marker is not expressed by a cell.  Accordingly, the description of the activated natural killer cells appears to be contradictory.  Claims 44 and 45 recite a “method… further comprising a second therapeutic peptide”; however, a method does not comprise a substance.  It is possible 
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 appears to recite a pharmaceutical composition comprising a mixture of an anti-cancer agent and a therapeutic peptide.  However, dependent claim 38 requires the administration of the anti-cancer agent before administration of the therapeutic peptide, which is not possible if the two agents are combined in the same pharmaceutical composition.  Dependent claim 38 requires an administration step which is not permitted by the limitations imposed upon the pharmaceutical composition recited in independent claim 1, and therefore claim 38 is an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6.	Claims 3, 7, 12, 13, 16, 26, 33, 34, 36, 38, 40, 42, and 44 are objected to because of the following informalities:  At claim 3, line 2, “cancer” should be inserted before “cell” so that terminology is consistent with that used in line 1 of the claim.  At claim 12, line 2; claim 13, line .  Appropriate correction is required.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-4, 7-9, 12, 13, 16, 17, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2016/175878.  The WO Patent Application ‘878 teaches a method of treating a subject having cancer, comprising administering a therapeutic peptide.  The therapeutic peptide preferably comprises the sequence NPSHPLSG (SEQ ID NO:3) or NPSHPSLG (SEQ ID NO:4), either per se or in the form of a multivalent structured polypeptide comprising multiple copies of the therapeutic peptide.  In the multivalent structured polypeptide, the therapeutic peptide can be linked to a tri-lysine central framework via GGGS linker sequences.  The therapeutic peptide and multivalent structured polypeptide can be administered in the form of a composition comprising a carrier.  The therapeutic peptide and multivalent structured polypeptide bind to CLEC10a, enhance IFNγ-producing CD8+ T cell responses and increase expression of IFNγ, and act to increase proliferation of immune cells, such as macrophages, dendritic cells, natural killer cells, natural killer T cells, CD3+, CD4+, and CD8+ T cells, and B cells, in the subject.
	The WO Patent Application ‘878 also teaches administering a second therapeutic peptide or multivalent structured polypeptide comprising multiple copies of the second therapeutic peptide, wherein the second therapeutic peptide is NQHTPR (SEQ ID NO:5).  The WO Patent Application ‘878 also teaches co-administration of a cytotoxic T cell proliferation agent, an NK cell proliferation agent and/or an antibody preparation wherein the antibody enhances antibody-mediated cellular cytotoxicity in the subject.
See, e.g., page 11, first full paragraph; page 17, last paragraph, lines 7-8; page 19, second full paragraph through page 20, line 14; page 25, first full paragraph; page 32, second full paragraph; Figure 3; and claims 2-4, 10, and 14-29.  The second therapeutic peptide or multivalent structured polypeptide comprising multiple copies of the second therapeutic peptide, 
	With respect to instant claim 12, because the same therapeutic peptide or multivalent structured polypeptide is being administered to the same subject according to the same method steps, and because the therapeutic peptide or multivalent structured polypeptide of the WO Patent Application ‘878 binds to CLEC10a, inherently the therapeutic peptide or multivalent structured polypeptide of the WO Patent Application ‘878 will trigger endocytosis of CLEC10a into a cell to the same extent recited in claim 12.  With respect to claim 42, because the same therapeutic peptide or multivalent structured polypeptide is being administered to the same subject according to the same method steps, inherently the therapeutic peptide or multivalent structured polypeptide of the WO Patent Application ‘878 will not be antigenic in the subject, to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the cancer treatment method of the WO Patent Application ‘878 and the instant claimed method to shift the burden to Applicant to provide evidence that the claimed method is unobviously different than the cancer treatment method of the WO Patent Application ‘878.
9.	Claims 33 and 40 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/175878.  Application of the WO Patent Application ‘878 is the same as in the above rejection of claims 2-4, 7-9, 12, 13, 16, 17, and 42.  The WO Patent Application ‘878 teaches co-administration of a therapeutic peptide or multivalent structured polypeptide comprising the same, and a second therapeutic peptide or multivalent structured polypeptide comprising multiple copies of the second therapeutic peptide, a cytotoxic T cell proliferation agent, a NK cell proliferation agent and/or an antibody preparation, but does not teach Inventors’ 
10.	Claims 2-4, 7, 9, 12, 13, 16, 17, 33, 34, 36, 40, 42, and 43  are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/100679 in view of the WO Patent Application 2016/175878.  The WO Patent Application ‘679 teaches a method of treating cancer by administering a combination of a peptide and an antibody against an immune checkpoint protein.  The peptide comprises VQATQSNQHTPR (SEQ ID NO:1), which is identical to Inventors’ SEQ ID NO:2, and can be in tetravalent form having the structure of SEQ ID NO:3, which is identical to Inventors’ construct comprising SEQ ID NO:2.  The peptide acts to increase the population of effector T cells and to increase the levels of anti-cancer cytokines such as IFNγ.  The active agents can be combined in a pharmaceutical composition including a 
The WO Patent Application ‘679 does not teach co-administering a therapeutic peptide as defined in instant claim 2.  The WO Patent Application ‘878 teaches a method of treating a subject having cancer, comprising administering a therapeutic peptide.  The therapeutic peptide preferably comprises the sequence NPSHPLSG (SEQ ID NO:3) or NPSHPSLG (SEQ ID NO:4), either per se or in the form of a multivalent structured polypeptide comprising multiple copies of the therapeutic peptide.  In the multivalent structured polypeptide, the therapeutic peptide can be linked to a tri-lysine central framework via a GGGS linker sequence.  The therapeutic peptide and multivalent structured polypeptide can be administered in the form of a composition comprising a carrier.  The therapeutic peptide and multivalent structured polypeptide enhance IFNγ-producing CD8+ T cell responses and increase expression of IFNγ, and act to increase proliferation of immune cells, such as natural killer T cells and CD8+ T cells, in the subject. The WO Patent Application ‘878 also teaches administering a second therapeutic peptide or multivalent structured polypeptide comprising multiple copies of the second therapeutic peptide, wherein the second therapeutic peptide is NQHTPR (SEQ ID NO:5).  The WO Patent Application ‘878 also teaches co-administration of a cytotoxic T cell proliferation agent, an NK cell proliferation agent and/or an antibody preparation wherein the antibody enhances antibody-mediated cellular cytotoxicity in the subject.  See, e.g., page 11, first full paragraph; page 19, 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to co-administer the therapeutic peptide of the WO Patent Application ‘878 with the combination of peptide and antibody taught by the WO Patent Application ‘679 for the treatment of cancer, because both references teach active agents and methods for the treatment of cancer; because both references teach that their active agents can be used as part of a combination therapy; because the therapeutic peptide of the WO Patent Application ‘878 and the peptide of the WO Patent Application ‘679 are both taught to have the same function in vivo, i.e. increasing the population of effector T cells and increasing the levels of anti-cancer cytokines such as IFNγ; and because it is prima facie obvious to use a combination of two active agents, each of which has been used individually for the same purpose (see MPEP 2144.06(I)).  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal ratios of active agents, and to determine all operable and optimal dosages for the active agents in the treatment method and compositions suggested by the WO Patent Application ‘679 as modified above by the WO Patent Application ‘878, because active agent proportion and dosage are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.
	With respect to instant claims 12 and 42, because the WO Patent Application ‘878 teaches the same therapeutic peptide as is recited in the instant claims, inherently the therapeutic peptide recited in the WO Patent Application ‘878 will have the same properties, e.g., ability to trigger endocytosis of CLEC10A into a cell and lack of antigenicity, as are recited in the instant 
11.	Claims 44 and 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	With respect to instant claims 26, 44, and 45, the prior art of record does not teach or render obvious conjugating anti-cancer agents to the therapeutic peptide as recited in instant claim 2.  It is unpredictable as to what effects conjugation might have on the individual components.  With respect to instant claim 38, both the WO Patent Application ‘878 and the WO Patent Application ‘679 teach simultaneous administration of their therapeutic peptides with their anti-cancer agents.  Neither reference teaches administration of the anti-cancer agent at least 1 day prior to administration of the therapeutic peptide, and the references do not provide any basis for predicting whether therapeutic peptide administration would have any effect when administered significantly after administration of the anti-cancer agent.

	The WO Patent Application 2016/033602 is cited as art of interest, currently deemed to be essentially duplicative of the references applied above.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        

 
JRussel
November 4, 2021